DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: RCE & Amendment, filed on 05/10/2022.  

2.	Claims 1-9, 11-18 and 35-39 are pending in the case.  Claims 1, 18 and 35 are independent claims.  Claims 1, 11-12, 18 and 35-37 have been amended.  Claims 38 and 39 are newly added.  Claim 10 and 19-34 are canceled.



Response to Arguments
Applicant's arguments filed April 8, 2022 have been fully considered but they are not persuasive. 


Applicant argues (claims 1, 18 and 35) Miller fails to disclose the spatially dependent attribute is related to a performance of a wireless connection utilized by the AR software application 

In response, Miller teaches an electromagnetic sensor and an electromagnetic emitter are each coupled to a mobile component (Para 22, 34) that are localized in terms of position (Para 97), which provides low latency (Para 82).  The pose of the sensor relative to the position of electromagnetic emitter is determined using a localization resource, such as a WiFi transceiver (Para 19, 20).  Miller teaches a high frequency connection is preferred for electromagnetic localization sensing determined using a WiFi transceiver as a resource (Para 97).  The pose of the sensor is used to display virtual content (Para 25) that is shared using low bandwidth (Para 70).  Therefore, Miller discloses the spatially dependent attribute [for selecting placement of a virtual object] is related to a performance of a wireless connection utilized by the AR software application 




Applicant argues (claim 12) Green fails to disclose wherein the processing circuitry is further operative to select the physical location for placing the current virtual object further based on avoiding from deploying the current virtual object at physical locations at which sound perceived by the user is less than a predetermined quality and a predetermined volume.

In response, Green discloses displaying virtual objects in a location that provides the most accurate and realistic position and level of sound relative to a user position (col. 17, ll. 29-67), which suggests avoiding sound at unrealistic positions and levels.  Thus, the accurate positioning of sound relative to a user correlates to the quality of the sound and providing an accurate level of sound correlates to the volume.  Therefore, Green discloses select the physical location placing the current virtual object further based on avoiding from deploying the current virtual object at physical locations at which sound perceived by the user is less than a predetermined quality and a predetermined volume.




	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 38 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite: “select the physical location placing the current virtual object further based on avoiding from deploying the current virtual object at physical locations at which sound perceived by the user is less than a predetermined quality and a predetermined volume”.  Applicant’s Specification (p. 12) has not been to support the recited element.  Correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7-9, 11-12 and 35-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process for selecting a position for an object based on mental analysis of information. This judicial exception is not integrated into a practical application because the claim does not recite additional elements that when combined integrate the abstract idea into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite a single generic computer element that implements a mental process based on gathering data.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-11, 13-18 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael Ebstyne et al., US 9,495,801, and further in view of Samuel Miller et al., US 2017/0205903 A1.


Independent claim 1, Ebstyne a computing device for supporting an Augmented- Reality, AR, software application, the computing device comprising a processing circuitry being operative to: 

select a physical location for placing a current virtual object (i.e. change the display of the virtual content displayed in the augmented reality environment to maintain a spatial relationship with the physical object – col. 2, ll. 41-53), where the current virtual object appears to be placed when overlaid onto a video sequence capturing a physical scene in the surroundings of a user  of the AR software application (i.e. the virtual content displayed in an immersive experience simultaneously presenting virtual and real objects – col. 1-2, ll. 64-5), based on: 

an expected physical location to which the user moves, or where the user remains, in response to displaying the physical scene and the overlaid current virtual object to the user (i.e. track user pose – Fig. 1; col. 2, ll. 12-22 – as the user is presented game visuals – Fig. 2; col. 2, ll. 23-40; predict future user poses to determine how to change the display of the virtual content – col. 2, ll. 52-61), and 

an attribute which is spatially dependent in the surroundings of the user and which has an impact on a user experience of the AR software application (i.e. sensed/tracked user pose provides values used to reduce tracking errors that diminish the augmented reality experience – col. 3, ll. 4-6, 16-18, 36-38 – to improve output pose information and virtual content visibility – col. 4, ll. 36-40).  


Ebstyne fails to disclose wherein the spatially-dependent attribute is related to a performance of a wireless connection utilized by the AR software application.

Miller discloses wherein the spatially-dependent attribute is related to a performance of a wireless connection utilized by the AR software application (i.e. electromagnetic sensor and electromagnetic emitter are each coupled to a mobile component – Para 22, 34 - and localized in terms of position – Para 97; pose of sensor relative to position of electromagnetic emitter – Para 19 - is determined by localization resource, e.g. WiFi transceiver – Para 20; display virtual content based on sensor pose – Para 25; a high frequency connection is used for electromagnetic localization sensing determined using a WiFi transceiver as a resource – Para 97; localization of the sensor and emitter result in low latency – Para 82; display content shared using low bandwidth – Para 70).


It would have been obvious at the effective date of invention to combine Miller’s spatially-dependent attribute is related to a performance of a wireless connection with the method of Ebstyne because each analyzes pose information obtained from a resource, which Miller discloses a WiFi transceiver is an exemplary resource that improves display of virtual content (abstract).  



Claim 2, Ebstyne discloses the computing device according to claim 1, the processing circuitry being operative to select the physical location for placing the current virtual object by: 
for at least one candidate physical location for placing the current virtual object (i.e. predicted user poses control the display of virtual content – col. 2, ll. 55-59): 

determining the expected physical location which the user assumes in response to displaying the physical scene and the current virtual object, overlaid such that it appears to be placed at the candidate physical location, to the user (i.e. track user pose – Fig. 1; col. 2, ll. 12-22 – as the user is presented game visuals – Fig. 2; col. 2, ll. 23-40; predict future user poses to determine how to change the display of the virtual content – col. 2, ll. 52-61), and 

evaluating a value of the spatially-dependent attribute at the expected physical location (i.e. sensors track estimated poses over time – col. 3,ll. 3-5; the tracking error of each sensor is evaluated – col.3, ll. 39-42), and selecting the physical location for placing the current virtual object based on the plurality of values of the spatially-dependent attribute evaluated at the at least one candidate physical location (i.e. change the display of the virtual content displayed in the augmented reality environment to maintain a spatial relationship with the physical object – col. 2, ll. 41-53 – using the pose information and tracking error to improve virtual content placement – col. 4, ll. 55-64).  



Claim 7, Ebstyne discloses obtain one or more values of the spatially- dependent attribute (col. 3, ll. 4-6, 16-18, 36-38) and a storage machine integrated with hardware components (Fig. 6).

Ebstyne fails to disclose retrieve, from a database, one or more values of the spatially- dependent attribute as a function of a physical location in the surroundings of the user.

Miller discloses the computing device according to claim 1  being further operative to retrieve, from a database, one or more values of the spatially- dependent attribute as a function of a physical location in the surroundings of the user (i.e. access mapping database storing correlation of behavior of localization resource to various positions and orientations – Para 83; Fig. 5).  

It would have been obvious at the effective date of invention to combine Miller’s retrieve, from a database, one or more values of the spatially- dependent attribute as a function of a physical location in the surroundings of the user with the method of Ebstyne because accessing known stored sensor values improve determination of a position within coordinate space (Miller, Para 83).



Claim 8, Ebstyne discloses obtain one or more values of the spatially- dependent attribute (col. 3, ll. 4-6, 16-18, 36-38) and a storage machine integrated with hardware components (Fig. 6).


Ebstyne fails to disclose the computing device according to claim 1 , the processing circuitry being further operative to store, in a database, measured values of the spatially-dependent attribute as a function of physical location.

Miller discloses the computing device according to claim 1 , the processing circuitry being further operative to store, in a database, measured values of the spatially-dependent attribute as a function of physical location (i.e. mapping database stores correlation of behavior of localization resource to various positions and orientations – Para 83; Fig. 5).  

It would have been obvious at the effective date of invention to combine Miller’s store, in a database, measured values of the spatially-dependent attribute as a function of physical location with the method of Ebstyne because storing known sensor values enables improvement in determination of a position within coordinate space (Miller, Para 83).



Claim 9, Ebstyne discloses a storage machine integrated with hardware components (Fig. 6).

Miller discloses the computing device according to claim 7, wherein the database is maintained by any one of: the computing device (i.e. mapping database maintained - Para 83; Fig. 5), a Radio Access Network, RAN, node, and an Operations Support Systems, OSS, node, which Ebstyne fails to disclose.  


It would have been obvious at the effective date of invention to combine Miller’s database is maintained by the computing device with the method of Ebstyne because storing and accessing known sensor values enables improvement in determination of a position within coordinate space, when using a small subsystem, e.g. HMD, for augmented reality applications (Miller, Para 68, 83).

Claim 11, Ebstyne discloses tracking errors that diminish the augmented reality experience (col. 3, ll. 4-6, 16-18, 36-38).

Ebstyne fails to disclose the computing device according to claim 1, wherein the spatially-dependent attribute is any one of: a signal strength, a data rate, a bandwidth, an error rate, a retransmission rate, and a latency, of the wireless connection.

Miller discloses the computing device according to claim 10, wherein the spatially-dependent attribute is any one of: a data rate, a bandwidth, an error rate, a retransmission rate of the wireless connection (i.e. content of a passable world is shared when in a low bandwidth form over a wireless connection between a server system and the local computing assets coupled to the user - Para 68, 70; tracking change in position between objects moving in space is improved by use of sensors having a shorter radius between the sensors and field emitters, which is desirable in AR applications - Para 82 -, and by decreasing data rate of pose updates tracked by IMU in the sensors - Para 92; using the wireless connection having low power, the IMU data is passed to coordinate pose detection at a desirable frequency - Para 97).  


It would have been obvious at the effective date of invention to combine Miller’s the spatially-dependent attribute is at least one of: a data rate, a bandwidth, an error rate, a retransmission rate of the wireless connection with the method of Ebstyne because each determines the best result of an attribute of the pose information obtained from a resource, which Miller discloses a WiFi transceiver is an exemplary resource to provide a realistic AR experience with improved virtual content placement (Para 84).  

Claim 13, Ebstyne discloses the computing device according to claim 1, the processing circuitry being further operative to overlay the current virtual object onto the video sequence capturing the physical scene, such that the overlaid current virtual object appears to be placed at the selected physical location (i.e. display content in an augmented reality environment while viewing the physical environment – col. 5-6, ll. 59-9).  


Claim 14, Ebstyne discloses the computing device according to claim 13, the processing circuitry being further operative to display the video sequence capturing the physical scene and the overlaid current virtual object to the user (i.e. display augmented reality environment - Fig. 2).  


Claim 15, Ebstyne discloses the computing device according to claim 1, wherein the video sequence is captured by a camera worn by the user (i.e. camera captures environment – col. 7, ll. 20-24), such that a field-of- view of the camera is correlated with a physical location and orientation of the user (i.e. users field of view corresponds to position and orientation - Fig. 1).  


Claim 16, Ebstyne discloses the computing device according to claim 1, wherein the display is worn by the user (i.e. display to the user via HMD – Fig. 5).  



Claim 17, Ebstyne discloses the computing device according to claim 1 , being any one of: a gaming server hosting the AR software application, a virtual-reality headset, a head-mounted display, a mobile phone, a smartphone, a mobile terminal, a personal computer, a laptop, a tablet, and a gaming console (Fig. 1, 5).


Claim 18, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claim 35, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.

Claims 36 and 37, similar rationale as applied in the rejection of claim 11 applies herein.





Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael Ebstyne et al., US 9,495,801 in view of Samuel Miller et al., US 2017/0205903 A1, as applied to claim 1 above, and further in view of Paul Hoover et al., US 2018/0045963 A1.


Claim 3, Ebstyne discloses the user moves to an expected physical location in response to displaying the physical scene and the overlaid current virtual object to the user (i.e. track user pose – Fig. 1; col. 2, ll. 12-22 – as the user is presented game visuals – Fig. 2; col. 2, ll. 23-40; predict future user poses to determine how to change the display of the virtual content – col. 2, ll. 52-61); displaying the virtual object within the user’s view and spatially positioning the virtual object relative to a physical object (Fig. 2)

Ebstyne in view of Miller fails to disclose the expected physical location which the user assumes is within a predetermined range of the candidate physical location.

Hoover discloses he computing device according to claim 2, wherein the expected physical location which the user assumes in response to displaying the physical scene and the overlaid current virtual object to the user is within a predetermined range of the candidate physical location (i.e. user movement is within a threshold distance of the displayed virtual object to interact with/change position of the virtual object – Para 33, 112).  

It would have been obvious at the effective date of invention to combine Hoover’s 
expected physical location which the user assumes is within a predetermined range of the candidate physical location with the method of Ebstyne in view of Miller because Hoover adjusts the virtual object position to improve and maintain user interactivity with the virtual object during an activity, such as a game (Hoover, Para 33).



Claim 4, Ebstyne discloses the user moves to an expected physical location in response to displaying the physical scene and the overlaid current virtual object to the user (i.e. track user pose – Fig. 1; col. 2, ll. 12-22 – as the user is presented game visuals – Fig. 2; col. 2, ll. 23-40; predict future user poses to determine how to change the display of the virtual content – col. 2, ll. 52-61); displaying the virtual object within the user’s view and spatially positioning the virtual object relative to a physical object (Fig. 2).

Ebstyne in view of Miller fails to disclose the expected physical location which the user assumes is determined based on a type of the current virtual object.

Hoover discloses the computing device according to claim 2, wherein the expected physical location which the user assumes in response to displaying the physical scene and the overlaid current virtual object to the user is determined based on a type of the current virtual object (i.e. user movement changes with the interaction with type of players/characters, e.g. friends/enemies, and changes the attachment/placement of the virtual object – Para 33).  


It would have been obvious at the effective date of invention to combine Hoover’s 
the expected physical location which the user assumes is determined based on a type of the current virtual object with the method of Ebstyne in view of Miller because user/game movement that coincides with types of movement for moving virtual objects as the user position is modified based on the type of player the user encounters when interacting with the virtual object provides improved display control of positioning virtual objects in correspondence with user movement (Hoover, Para 33).



Claim 5, Ebstyne discloses the user moves to an expected physical location in response to displaying the physical scene and the overlaid current virtual object to the user (i.e. track user pose – Fig. 1; col. 2, ll. 12-22 – as the user is presented game visuals – Fig. 2; col. 2, ll. 23-40; predict future user poses to determine how to change the display of the virtual content – col. 2, ll. 52-61); displaying the virtual object within the user’s view and spatially positioning the virtual object relative to a physical object (Fig. 2).

Ebstyne in view of Miller fails to disclose the expected physical location which the user assumes is determined based on information pertaining to expected behavior of users of the AR software application in response to displaying a virtual object of the same type as the current virtual object to the users.  

Hoover discloses the computing device according to claim 4, wherein the expected physical location which the user assumes in response to displaying the physical scene and the overlaid current virtual object to the user is determined based on information pertaining to expected behavior of users of the AR software application in response to displaying a virtual object of the same type as the current virtual object to the users (i.e. a user can experience the same environment as another user – Para 77 – to view the same scene and virtual content from the same perspective as the other user – Para 84, 85).  

It would have been obvious at the effective date of invention to combine Hoover’s 
the expected physical location which the user assumes is determined based on information pertaining to expected behavior of users of the AR software application in response to displaying a virtual object of the same type as the current virtual object to the users with the method of Ebstyne in view of Miller because providing another environment with the same virtual content and perspective view provides the benefit of accurate visualization of a scene that is passed/received by another user (Hoover, Para 83).




Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael Ebstyne et al., US 9,495,801 in view of Samuel Miller et al., US 2017/0205903 A1 and in view of Paul Hoover et al., US 2018/0045963 A1 as applied to claim 4 above, and further in view of Keith Golden et al., US 9,782,668 B1.


Claim 6, Ebstyne discloses the user moves to an expected physical location in response to displaying the physical scene and the overlaid current virtual object to the user (i.e. track user pose – Fig. 1; col. 2, ll. 12-22 – as the user is presented game visuals – Fig. 2; col. 2, ll. 23-40; predict future user poses to determine how to change the display of the virtual content – col. 2, ll. 52-61).

Ebstyne in view of Miller and Hoover fails to disclose the expected physical location which the user assumes is determined based on a learned behavior of the user in response to previously displayed virtual objects of the same type as the current virtual object.

Golden discloses the computing device according to claim 4, wherein the expected physical location which the user assumes in response to displaying the physical scene and the overlaid current virtual object to the user is determined based on a learned behavior of the user in response to previously displayed virtual objects of the same type as the current virtual object (i.e. determine user future/predicted travel path/position based on stored information of user’s travel path to view previous/known virtual content - col. 3, ll. 55-64; col. 4, ll. 27-33; col. 17, ll. 32-38; Fig. 7, 8; assess real world conditions including current and past player locations to determine placement of virtual content – col. 4, ll. 14-27; col. 6, ll. 1-12; col. 14, ll. 3-20).

It would have been obvious at the effective date of invention to combine Golden’s expected physical location which the user assumes is determined based on a learned behavior of the user in response to previously displayed virtual objects of the same type as the current virtual object with the method of Ebstyne in view of Miller and Hoover because tying the locations of virtual elements to real world conditions, such as previous user travel paths, ensures players find virtual elements to interact with and improves the link between the real and virtual worlds (Golden, col. 4, ll. 28-40).





Claims 12, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael Ebstyne et al., US 9,495,801 in view of Samuel Miller et al., US 2017/0205903 A1, as applied to claim 1 above, and further in view of Jeffrey Green, US 10,943,395 B1.


Claims 12, 38 and 39, Ebstyne discloses spatially-dependent attribute sensing/tracking user pose (col. 3, ll. 4-6, 16-18, 36-38; col. 4, ll. 36-40).

Ebstyne in view of Miller fails to disclose wherein the spatially-dependent attribute is related to a perception by the user of sound.

Green discloses the computing device according to claim 1, wherein the spatially-dependent attribute is related to a perception by the user of sound which is rendered by the AR software application (i.e. dynamic adjustment of audio based on tracked user position – col. 4, ll. 38-44; col. 17, ll. 29-35) and wherein the processing circuitry is further operative to select the physical location for placing the current virtual object further based on avoiding from deploying the current virtual object at physical locations at which sound perceived by the user is less than a predetermined quality and a predetermined volume (i.e. placing content in a location having the most accurate position and level of sound relative to the position of the user – col. 17, ll. 40-66). 

It would have been obvious at the effective date of invention to combine Green’s spatially-dependent attribute is related to a perception by the user of sound and wherein the processing circuitry is further operative to select the physical location for placing the current virtual object further based on avoiding from deploying the current virtual object at physical locations at which sound perceived by the user is less than a predetermined quality and a predetermined volume with the method of Ebstyne in view of Miller because adjusting sound with user positional changes and virtual object positioning provides improved realism and a virtual experience with a variety of outcomes (Green, col. 17, ll. 13-16; col. 18, ll. 7-12).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619